UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007 – Commission File Number 000-25422 PAB BANKSHARES, INC. (A Georgia Corporation) IRS Employer Identification Number: 58-1473302 3250 North Valdosta Road, Valdosta, Georgia 31602 Telephone Number: (229) 241-2775 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock at October 31, 2007 was 9,270,115 shares. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Statements of Condition 1 Statements of Income 2 Statements of Comprehensive Income 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 27 i TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CONDITION AS OF SEPTEMBER 30, 2, 2006 September 30, December 31, 2007 2006 (UNAUDITED) ASSETS Cash and due from banks $ 19,307,343 $ 26,712,252 Interest-bearing deposits in other banks 614,435 550,307 Federal funds sold 33,758,006 41,612,728 Investment securities 187,713,927 184,092,858 Loans 904,082,367 820,304,092 Allowance for loan losses (11,497,316 ) (11,006,097 ) Net loans 892,585,051 809,297,995 Premises and equipment, net 20,448,307 20,779,587 Goodwill 5,984,604 5,984,604 Cash value of bank-owned life insurance policies 11,778,486 11,474,964 Foreclosed assets 3,676,301 987,814 Other assets 19,813,436 19,310,677 Total assets $ 1,195,679,896 $ 1,120,803,786 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ 91,052,698 $ 100,910,593 Interest-bearing demand and savings 362,078,856 328,828,309 Time 526,660,046 478,744,090 Total deposits 979,791,600 908,482,992 Federal funds purchased and securities sold under agreements to repurchase 13,663,740 7,648,664 Advances from the Federal Home Loan Bank of Atlanta 86,439,410 90,190,702 Guaranteed preferred beneficial interests in debentures (trust preferred securities) 10,310,000 10,310,000 Other liabilities 8,641,665 8,855,694 Total liabilities 1,098,846,415 1,025,488,052 Stockholders' equity: Preferred stock, no par value; 1,500,000 shares authorized; no shares issued - - Common stock, no par value; 98,500,000 shares authorized; 9,291,215 and 9,504,969 shares issued and outstanding 1,217,065 1,217,065 Additional paid-in capital 23,858,666 27,584,852 Retained earnings 72,519,239 67,476,178 Accumulated other comprehensive loss (761,489 ) (962,361 ) Total stockholders' equity 96,833,481 95,315,734 Total liabilities and stockholders' equity $ 1,195,679,896 $ 1,120,803,786 See accompanying notes to consolidated financial statements. 1 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Interest income Interest and fees on loans $ 19,243,282 $ 17,716,438 $ 55,639,658 $ 49,940,744 Interest and dividends on investment securities: Taxable 2,052,386 1,948,777 6,150,338 5,620,769 Nontaxable 309,373 261,529 891,169 643,030 Other interest income 261,069 246,363 981,628 1,122,259 Total interest income 21,866,110 20,173,107 63,662,793 57,326,802 Interest expense Interest on deposits 9,755,683 7,548,569 27,235,546 20,294,681 Interest on Federal Home Loan Bank advances 1,005,063 1,073,909 3,094,322 2,766,446 Interest on other borrowings 323,631 313,151 923,612 836,658 Total interest expense 11,084,377 8,935,629 31,253,480 23,897,785 Net interest income 10,781,733 11,237,478 32,409,313 33,429,017 Provision for loan losses 400,000 - 600,000 - Net interest income after provision for loan losses 10,381,733 11,237,478 31,809,313 33,429,017 Other income Service charges on deposit accounts 916,890 983,122 2,657,812 2,922,378 Other fee income 304,482 300,019 921,197 1,017,317 Securities transactions, net 49,174 (277,762 ) 184,009 (708,105 ) Other noninterest income 200,612 198,603 545,858 569,999 Total other income 1,471,158 1,203,982 4,308,876 3,801,589 Other expenses Salaries and employee benefits 4,698,504 4,458,783 14,048,867 13,395,603 Occupancy expense of premises 621,205 508,537 1,720,059 1,472,213 Furniture and equipment expense 588,564 594,550 1,751,808 1,616,891 Other noninterest expense 1,563,195 1,438,029 4,629,466 4,452,752 Total other expenses 7,471,468 6,999,899 22,150,200 20,937,459 Income before income tax expense 4,381,423 5,441,561 13,967,989 16,293,147 Income tax expense 1,523,496 1,908,063 4,823,256 5,856,188 Net income $ 2,857,927 $ 3,533,498 $ 9,144,733 $ 10,436,959 Earnings per common share Basic $ 0.30 $ 0.37 $ 0.96 $ 1.10 Diluted $ 0.30 $ 0.36 $ 0.95 $ 1.07 See accompanying notes to consolidated financial statements. 2 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 2,857,927 $ 3,533,498 $ 9,144,733 $ 10,436,959 Other comprehensive income: Unrealized gain on cash flow hedge during the period, net of tax of $218,386 and $127,492 for the quarter and $125,844 and $124,237 for the year to date 405,574 244,677 217,320 238,631 Unrealized holding gains (losses) on securities available for sale arising during the period, net of tax (benefit) of $1,033,875 and $1,245,745 for the quarter and $55,545 and ($94,190) for the year to date 1,920,056 2,313,524 103,158 (174,922 ) Reclassification adjustment for (gains) losses on securities available for sale included in net income, net of tax (benefit) of $17,211 and ($97,217) for the quarter and $64,403 and ($247,837) for the year to date (31,963 ) 180,545 (119,606 ) 460,268 2,293,667 2,738,746 200,872 523,977 Comprehensive income $ 5,151,594 $ 6,272,244 $ 9,345,605 $ 10,960,936 See accompanying notes to consolidated financial statements. 3 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2006 Accumulated Additional Other Common Stock Paid-in Retained Comprehensive Shares Amount Capital Earnings Loss Total Balance, December 31, 2005 9,469,017 $ 1,217,065 $ 28,126,032 $ 58,872,179 $ (1,214,493 ) $ 87,000,783 Net income - - - 13,735,217 - 13,735,217 Other comprehensive income - 252,132 252,132 Cash dividends declared, $0.54 per share - - - (5,131,218 ) - (5,131,218 ) Stock acquired and cancelled under stock repurchase plan (124,559 ) - (2,503,298 ) - - (2,503,298 ) Stock-based compensation - - 290,245 - - 290,245 Stock options exercised 160,511 - 1,671,873 - - 1,671,873 Balance, December 31, 2006 9,504,969 1,217,065 27,584,852 67,476,178 (962,361 ) 95,315,734 Net income - - - 9,144,733 - 9,144,733 Other comprehensive income - 200,872 200,872 Cash dividends declared, $0.435 per share - - - (4,101,672 ) - (4,101,672 ) Stock acquired and cancelled under stock repurchase plan (266,392 ) - (4,654,611 ) - - (4,654,611 ) Stock-based compensation - - 333,641 - - 333,641 Stock options exercised 52,638 - 594,784 - - 594,784 Balance, September 30, 2007 9,291,215 $ 1,217,065 $ 23,858,666 $ 72,519,239 $ (761,489 ) $ 96,833,481 See accompanying notes to consolidated financial statements. 4 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 9,144,733 $ 10,436,959 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion, net 1,299,923 1,330,214 Provision for loan losses 600,000 - Net realized (gain) loss on securities transactions (184,009 ) 708,105 Gain on disposal of assets (20,550 ) (29,991 ) Stock-based compensation expense 333,641 225,126 Increase in cash value of bank-owned life insurance (303,522 ) (294,953 ) Increase (decrease) in deferred compensation accrual (235,777 ) 116,615 Decrease in retirement accruals (159,799 ) (172,876 ) Net change in taxes receivable and taxes payable (603,892 ) (125,517 ) (Increase) decrease in interest receivable 417,515 (932,456 ) Increase in interest payable 183,047 526,936 Net increase in prepaid expenses and other assets (155,142 ) (609,897 ) Net increase (decrease) in accrued expenses and other liabilities (543,570 ) 43,870 Net cash provided by operating activities 9,772,598 11,222,135 CASH FLOWS FROM INVESTING ACTIVITIES (Increase) decrease in interest-bearing deposits in other banks (64,128 ) 2,349,310 Decrease in federal funds sold 7,854,722 5,812,590 Purchase of debt securities (27,422,030 ) (52,053,443 ) Proceeds from sales and calls of debt securities 14,443,245 18,142,477 Proceeds from maturities and paydowns of debt securities 9,383,771 8,047,330 Purchase of equity investments (59,892 ) (670,630 ) Redemption of equity investments 753,035 338,600 Net increase in loans (88,079,363 ) (61,214,405 ) Purchase of premises and equipment (938,660 ) (3,105,429 ) Proceeds from disposal of assets 1,524,370 6,382,771 Net cash used in investing activities (82,604,930 ) (75,970,829 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits 71,308,608 68,019,981 Net increase (decrease) in federal funds purchased and securities sold under repurchase agreements 6,015,076 (286,303 ) Advances from the Federal Home Loan Bank 47,500,000 45,000,000 Payments on Federal Home Loan Bank advances (51,251,292 ) (44,704,718 ) Dividends paid (4,085,142 ) (3,655,023 ) Proceeds from the exercise of stock options 594,784 1,546,804 Acquisition of stock under stock repurchase plans (4,654,611 ) (2,493,171 ) Purchase of cash flow hedge derivative instrument - (451,250 ) Net cash provided by financing activities 65,427,423 62,976,320 5 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, 2007 2006 Net decrease in cash and due from banks $ (7,404,909 ) $ (1,772,374 ) Cash and due from banks at beginning of period 26,712,252 21,196,183 Cash and due from banks at end of period $ 19,307,343 $ 19,423,809 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ 31,070,433 $ 23,370,849 Taxes $ 4,503,001 $ 5,981,705 NONCASH INVESTING AND FINANCING TRANSACTIONS Increase (decrease) in unrealized losses on securities available for sale $ (25,306 ) $ 438,993 Increase in unrealized gain on cash flow hedge $ 343,164 $ 363,118 Transfer of loans to foreclosed assets $ 4,192,307 $ 7,122,857 See accompanying notes to consolidated financial statements. 6 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. NATURE OF BUSINESS PAB Bankshares, Inc. (the “Company”) is a bank holding company whose business is conducted primarily by its wholly-owned commercial bank subsidiary, The Park Avenue Bank (the “Bank”).Founded in 1956 in Valdosta, Lowndes County, Georgia, the Bank is a state-chartered, member bank of the Federal Reserve System.Through the Bank, the Company offers a broad range of commercial and consumer banking products and services to customers located primarily in the local market areas listed below.The Company and the Bank are subject to the regulations of certain federal and state agencies and are periodically examined by those regulatory agencies. Banking Locations Number of Banking Offices South Georgia Market: Valdosta, Lowndes County 3 (including the main office) Lake Park, Lowndes County 1 Adel, Cook County 1 Bainbridge, Decatur County 3 Cairo, Grady County 1 Statesboro, Bulloch County 2 Baxley, Appling County 1 Hazlehurst, Jeff Davis County 1 North Georgia Market: McDonough, Henry County 1 Stockbridge, Henry County 1 Oakwood, Hall County 1 Athens, Oconee County 1 Snellville, Gwinnett County 2 (including a loan production office) Cumming, Forsyth County 1 (loan production office) Florida Market: Ocala, Marion County 1 St. Augustine, St. Johns County 1 (loan production office) Jacksonville, Duval County 1 The Company also owns PAB Bankshares Capital Trust II, a Delaware statutory business trust.This non-operating subsidiary was created in 2006 for the sole purpose of issuing trust preferred securities and investing the proceeds in subordinated debt issued by the Company.The Company follows Financial Accounting Standards Board (“FASB”) Interpretation No. 46R (Revised December 2003), Consolidation of Variable Interest Entities.This interpretation addresses consolidation by business entities of variable interest entities and when such entities are subject to consolidation under the provisions of this interpretation.The Company has determined that the provisions of FASB Interpretation No. 46R require deconsolidation of PAB Bankshares Capital Trust II. NOTE 2. BASIS OF PRESENTATION The accompanying consolidated financial information of the Company is unaudited; however, such information reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations.The results of operations for the three months and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the full year.These statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 7 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The consolidated financial statements include the accounts of the Company and its subsidiaries.Significant intercompany transactions and balances are eliminated in consolidation. In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet date and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, the valuation of goodwill, the valuation of foreclosed assets and deferred taxes. NOTE 3. EARNINGS PER COMMON SHARE Basic earnings per share are computed by dividing net income by the weighted-average number of shares of common stock outstanding during the year.Diluted earnings per share are computed by dividing net income by the sum of the weighted-average number of shares of common stock outstanding and dilutive potential common shares.Potential common shares consist of stock options. The components used to calculate basic and diluted earnings per share for the three months and nine months ended September 30, 2007 and 2006 follow: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic earnings per share: Net income $ 2,857,927 $ 3,533,498 $ 9,144,733 $ 10,436,959 Weighted average common shares outstanding 9,410,321 9,500,742 9,474,568 9,498,962 Earnings per common share $ 0.30 $ 0.37 $ 0.96 $ 1.10 Diluted earnings per share: Net income $ 2,857,927 $ 3,533,498 $ 9,144,733 $ 10,436,959 Weighted average common shares outstanding 9,410,321 9,500,742 9,474,568 9,498,962 Effect of dilutive stock options 131,601 183,709 156,607 208,824 Weighted average diluted common shares outstanding 9,541,922 9,684,451 9,631,175 9,707,786 Earnings per common share $ 0.30 $ 0.36 $ 0.95 $ 1.07 8 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4. DERIVATIVE FINANCIAL INSTRUMENTS The Company’s asset-liability management policy allows the use of certain derivative financial instruments for hedging purposes in managing the Company’s interest rate risk.The Company does not enter into derivatives or other financial instruments for trading or speculative purposes.A derivative is a financial instrument that derives its cash flows, and therefore its value, by reference to an underlying instrument, index or referenced interest rate.The most common derivative instruments include interest rate swaps, caps, floors and collars.The Company accounts for its derivative financial instruments under FASB No. 133, Accounting for Derivative Instruments and Hedging Activities, and as such, the fair value of its derivative financial instruments is included in other assets in the Consolidated Statement of Condition. In June 2006, the Company entered into a $50 million notional amount, 3-year, 8.25% Prime rate floor contract to hedge against interest rate risk in a declining rate environment.The premium paid for this contract was $451,250.The contract is classified as a hedge of an exposure to changes in the cash flows of a recognized asset (“cash flow hedge”).As a cash flow hedge, the portion of a change in the fair value of the derivative that has been deemed highly effective is recognized in other comprehensive income until the related cash flows from the hedged item are recognized in earnings.The initial fair value of the premium paid is allocated and recognized in the same future period that the hedged forecasted transaction impacts earnings.At September 30, 2007, the Company reported a $217,000 gain, net of a $126,000 tax effect, in other comprehensive income related to cash flow hedges.Included in this tax effect is $5,700 from a prior period deferred tax adjustment.For the three and nine month periods ended September 30, 2007, the Company recorded $9,000 of interest income on this derivative instrument.The Company documents, both at inception and periodically over the life of the hedge, its analysis of actual and expected hedge effectiveness.To the extent that the hedge of future cash flows is deemed ineffective, changes in the fair value of the derivative are recognized in earnings as a component of other non-interest expense.For the three and nine month periods ended September 30, 2007, there was no ineffectiveness recognized in other non-interest expense attributable to cash flow hedges.A summary of the Company’s derivative financial instruments at September 30, 2007 is shown in the following table: Notional amount Floor rate Maturity in months Estimated fair value at September 30, 2007 Net unrealized gains (losses) Derivatives Designated as Cash Flow Hedges: Hedging cash flows on prime-based floating rate loans $ 50,000,000 8.25 % 21 $ 903,000 $ 533,000 Total Derivative Instruments $ 50,000,000 8.25 % 21 $ 903,000 $ 533,000 9 TABLE OF CONTENTS PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5. STOCK PLANS AND STOCK-BASED EMPLOYEE COMPENSATION At September30, 2007, the Company had two fixed stock option plans under which it has granted options to its employees and directors to purchase common stock at the fair market price on the date of the grant.Both plans provide for “incentive stock options” and “non-qualified stock options”.The incentive stock options are intended to qualify under Section 422 of the Internal Revenue Code for favorable tax treatment. Under the 1994 Employee Stock Option Plan, the Board of Directors could grant up to 400,000 stock options to employees of the Company as part of an incentive plan to attract and retain key personnel in the Company.The 1994 Employee Stock Option Plan expired in 2004.At September 30, 2007, there were 75,400 options outstanding that were granted under the 1994 Employee Stock Option Plan. Under the 1999 Stock Option Plan, the Board of Directors can grant up to 600,000 stock options to directors, employees, consultants and advisors of the Company.On February 28, 2006, the Company’s Board of Directors adopted an amendment to the 1999 Plan to increase the maximum aggregate number of shares of common stock for which options may be granted from 600,000 shares to 1,400,000 shares and to extend the term of the Plan for ten years from the date of the adoption of these amendments.This amendment was subsequently approved at the Company’s annual meeting of shareholders on May 23, 2006.At September 30, 2007, there were 691,866 shares available for grant and there were 559,948 options outstanding that were granted under the 1999 Stock Option Plan. Prior to January 1, 2006, the Company accounted for its stock option plans under the recognition and measurement provision of Accounting Principles Board (“APB”) Opinion No. 25, Accounting for Stock Issued to Employees, and related Interpretations, as permitted by FASB No. 123, Accounting for Stock-Based Compensation.Effective January1, 2006, the Company adopted FASB No.123R, Share-Based Payment, utilizing the “modified prospective” method as described in FASB No.123R.In the “modified prospective” method, compensation cost is recognized for all stock-based payments granted after the effective date and for all unvested awards granted prior to the effective date.In accordance with FASB No.123R, prior period amounts were not restated.FASB No.123R also requires the tax benefits associated with these stock-based payments to be classified as financing activities in the Consolidated Statements of Cash Flows, rather than as operating cash flows as required under previous regulations. At September 30, 2007, there was approximately $843,000 of unrecognized compensation cost related to stock-based payments that is expected to be recognized over a weighted-average period of 3.45 years. 10 TABLE OF CONTENTS CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Certain statements set forth in this Report or incorporated herein by reference, including, without limitation, matters discussed in Item 2 “Management's Discussion and Analysis of Financial Condition and Results of Operation” beginning on page 11, are “forward-looking statements” within the meaning of the federal securities laws, including, without limitation, statements regarding our outlook on asset quality, credit losses, loan and deposit growth, interest rates, economic conditions, the effects of our de novo branch expansion, and the anticipated repricing of our deposits and other liabilities, and are based upon management’s beliefs as well as assumptions made based on data currently available to management.In this Report, the terms “PAB”, “the Company”, “we”, “us” or “our” refer to PAB Bankshares, Inc.When words like “anticipate”, “believe”, “intend”, “plan”,“expect”, “estimate”, “could”, “should”, “will”, and similar expressions are used, you should consider them as identifying forward-looking statements.These forward-looking statements are not guarantees of future performance, and a variety of factors could cause our actual results to differ materially from the anticipated or expected results expressed in these forward-looking statements.Many of these factors are beyond our ability to control or predict, and readers are cautioned not to put undue reliance on such forward-looking statements.The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting us, summarizes several factors that could cause our actual results to differ materially from those anticipated or expected in these forward-looking statements: (1) competitive pressures among depository and other financial institutions may hinder our ability to attract and retain core deposits; (2) changes in the interest rate environment may reduce margins or the volumes or values of loans made by us; (3) general economic conditions (both generally and in our markets) may be less favorable than expected, resulting in, among other things, a deterioration in credit quality, a reduction in demand for credit and/or a decline in real estate values; (4) legislative or regulatory changes, including changes in accounting standards and compliance requirements, may adversely affect the businesses in which we are engaged; (5) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than we can; (6) our ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; (7) adverse changes may occur in the bond and equity markets that may impair our ability to liquidate our assets or obtain financing; (8) war or terrorist activities may cause further deterioration in the economy or cause instability in credit markets; (9) restrictions or conditions imposed by our regulators on our operations may make it more difficult for us to achieve our goals; (10) economic, environmental, governmental or other factors may prevent the projected population, residential and commercial growth in the markets in which we operate; and (11) the risk factors discussed from time to time in the Company’s periodic reports filed with the Securities and Exchange Commission (the “SEC”), including but not limited to, the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.We undertake no obligation to, and we do not intend to, update or revise these statements following the date of this filing, whether as a result of new information, future events or otherwise, except as may be required by law. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the consolidated financial condition and results of operations of the Company should be read in conjunction with the Consolidated Financial Statements and related Notes included in this Report as well as the Consolidated Financial Statements, related Notes, and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s 2006 Annual Report on Form 10-K, and is qualified in its entirety by the foregoing and other more detailed financial information appearing elsewhere herein.Historical results of operations and the percentage relationships among any amounts included, and any trends which may appear to be inferred, should not be taken as being necessarily indicative of trends in operations or results of operations for any future periods. Our operating subsidiary, The Park Avenue Bank, is a $1.2 billion community bank with 20 branches and three loan production offices in Georgia and Florida.We have offices in both smaller, rural communities as well as larger, metropolitan areas.We provide traditional banking products and services to commercial and individual customers in our markets.Competition, regulation, credit risk, liquidity riskand interest rate risk are the primary factors that we must manage in order to be successful. 11 TABLE OF CONTENTS We generally group our offices into three geographic regions for discussion purposes due to the varying demographics of each market.Our offices in Lowndes, Cook, Decatur, Grady, Bulloch, Appling and JeffDavis counties are collectively referred to as our “South Georgia” market.Our offices in Henry, Hall, Oconee, Gwinnett and Forsyth counties are collectively referred to as our “North Georgia” market.Our offices in Marion, St. Johns and Duval counties are collectively referred to as our “Florida” market.In addition, our corporate assets, correspondent bank account balances, investment portfolio, out-of-market participation loans, insider loans and insider deposits, borrowings, etc. are reported at the corporate level, in what we refer to as the “Treasury.” Over the next five years, we plan to expand our presence in the Atlanta MSA and other North Georgia markets and to build afranchise in the Jacksonville, Florida MSA.Thus far in 2007, we have opened a full-service branch in Snellville (Gwinnett County), Georgia and a loan production office in Cumming (Forsyth County), Georgia.Both of these locations extend our presence to the northeast quadrant of the Atlanta MSA from Henry County in the southeast quadrant of the Atlanta MSA.We intend to continue to add experienced bankers and grow our market share in and around the Atlanta and Jacksonville MSAs. The table below provides summary demographic data on each of our markets. Market/ Total Population Projected Population Median 2007 Household Household Income Projected Household Income County Population1 Change (%)2 Change (%)3 Income ($)1 Change (%)2 Change3 Selected Georgia Counties: South Georgia: Appling 17,928 2.92 2.32 36,004 19.00 13.37 Bulloch 65,115 16.31 10.35 36,690 24.74 16.22 Cook 16,824 6.68 4.43 32,716 19.72 13.35 Decatur 29,981 6.17 3.97 35,199 22.60 14.83 Grady 24,999 5.66 2.84 34,565 20.19 13.23 Jeff Davis 13,042 2.82 1.79 32,307 19.91 13.21 Lowndes 102,189 10.94 7.54 40,606 24.48 15.44 North Georgia: Forsyth 158,051 60.61 36.71 90,724 33.41 22.04 Gwinnett 800,680 36.07 20.47 79,730 31.74 21.40 Hall 176,932 27.04 15.50 56,358 25.49 16.44 Henry 196,080 64.30 33.63 72,290 26.15 15.25 Oconee 33,600 28.12 17.22 67,533 23.43 16.79 State of Georgia 9,654,958 17.94 11.69 55,102 29.09 19.57 Selected Florida Counties: Duval 897,561 15.24 10.64 50,508 23.99 17.89 Marion 328,656 26.94 18.57 39,452 23.18 15.17 St. Johns 178,025 44.58 26.01 63,436 26.61 18.69 State of Florida 18,893,813 18.22 12.80 48,591 25.10 17.12 National Total 306,348,230 8.86 6.26 53,154 26.06 17.59 1
